         Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 1 of 43




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                 )
In re:                                                           )     Chapter 11
                                                                 )
PIONEER ENERGY SERVICES CORP., et                                )     Case No. 20-31425 (DRJ)
al.1                                                             )
                                                                 )
                                      Debtors.                   )     (Jointly Administered)
                                                                 )

OBJECTION OF CREDIT SUISSE ASSET MANAGEMENT, LLC, DW PARTNERS, LP
   AND WHITEBOX ADVISORS LLC TO (I) CONFIRMATION OF THE JOINT
   PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION OF PIONEER
  ENERGY SERVICES CORP. AND ITS AFFILIATED DEBTORS AND (II) FINAL
             APPROVAL OF THE DISCLOSURE STATEMENT
                           [Ref Doc. No. 16]

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

         Credit Suisse Asset Management, LLC, DW Partners, LP and Whitebox Advisors LLC,

on behalf of their advised or managed accounts and/or funds that own 6.125% Senior Notes due

2022 (the “Notes”) issued pursuant to that certain Indenture, dated as of March 18, 2014, by and

among Pioneer, as the issuer, Wells Fargo, National Association, as Trustee, and the other

guarantors party thereto (as amended, restated, supplemented or otherwise modified from time to

time, the “Indenture”)2 (collectively, the “Objecting Noteholders”) object (the “Objection”) to

confirmation of the Joint Prepackaged Chapter 11 Plan of Reorganization of Pioneer Energy



          1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, if applicable, are as follows: Pioneer Energy Services Corp. (8619); Pioneer Coiled Tubing Services, LLC (6232);
Pioneer Drilling Services, Ltd. (2497); Pioneer Fishing & Rental Services, LLC (4399); Pioneer Global Holdings, Inc. (4707);
Pioneer Production Services, Inc. (1361); Pioneer Services Holdings, LLC (4706); Pioneer Well Services, LLC (7572); Pioneer
Wireline Services Holdings, Inc. (6455); and Pioneer Wireline Services, LLC (2205). The headquarters for the above-captioned
Debtors is 1250 N.E. Loop 410, Suite 1000, San Antonio, Texas 78209.
         2 See Second Amended Verified Statement of Davis Polk & Wardwell LLP and Haynes and Boone, LLP Pursuant to

Federal Rule of Bankruptcy Procedure 2019 (Doc. No. 243) (April 23, 2020) (“Second Amended 2019 Statement”), ¶ 4 & Ex. A.
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 2 of 43




Services Corp. and its Affiliated Debtors (Doc. No. 16-1) (the “Plan”)3 and the adequacy of the

Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization of Pioneer

Energy Services Corp. and Its Affiliated Debtors (Doc. No. 16-1), as supplemented (the

“Disclosure Statement”). In support of the Objection, the Objecting Noteholders respectfully

represents as follows:

                                     PRELIMINARY STATEMENT

        1.       The world is a very different place than it was just two months ago. The phrases

“COVID-19” or “pandemic” were not even mentioned in the solicitation version of the

Disclosure Statement that the Debtors distributed on February 28. While there may have been

public awareness of the coronavirus, our political, public health, and scientific leaders were

cautiously optimistic that the U.S. would be spared the brunt of the virus, whereas today most of

the country, not to mention much of the world, is on complete lockdown. The situation we have

all been living through over the past two months is unprecedented in United States history,

certainly over the past hundred years.

        2.       The unprecedented, sudden and overwhelming disruptions in our economy,

nation, and world—which have been even more acute in the oil and gas markets—have

fundamentally undermined the projections, assumptions and very foundation on which the Plan

transactions were based.

        3.       The Debtors’ own revised April 1 projections—even if they were credited and

were not unduly optimistic—prove the point. As of February 28, the projections in the Debtors’

Disclosure Statement (“February 28 Projections”) estimated a 2020 EBITDA of $60.3 million,


        3
           Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan
(as defined below).




                                                        2
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 3 of 43




and a five-year cumulative EBITDA of $352.1 million. The Supplement to Disclosure Statement

for Joint Prepackaged Chapter 11 Plan of Reorganization (Doc. No. 163-1) (the “Disclosure

Statement Supplement”) filed April 1, 2020, less than five weeks later, estimated a 2020

EBITDA that was 50% lower. Nor do the Debtors’ own projections indicate that this will be a

short-term phenomenon.      The Debtors’ own revised April 1 projections in the Disclosure

Statement Supplement (the “April 1 Projections”) provide that over the next five years

cumulative EBITDA will be 40% lower than the February 28 Projections, cumulative net cash

flow will be 53% lower, and free cash flow will be almost 70% lower. Those are the Debtors’

own numbers as of April 1. As described further below and in the accompanying Expert Report

of Drew McManigle (“McManigle Report”) (attached as Exhibit B hereto), even those

dramatically reduced projections were unduly optimistic as of April 1, and are even more so

today as circumstances continued to deteriorate significantly in the weeks following April 1. In

short, the deal struck on February 28 was based on projections and assumptions that no longer

come close to reflecting the drastically changed world that we live in today and the drastically

changed business and financial realities facing the Debtors.

       4.      Given this new reality, the Plan should not and cannot be confirmed. First, the

Restructuring Support Agreement dated February 28, 2020 between the Debtors, the Consenting

Noteholders, who were members of an ad hoc group (the “Ad Hoc Noteholder Group”) of which

the Objecting Noteholders are a part, and the Consenting Term Lenders (the “RSA”) (attached as

Exhibit C hereto) provides certain “Conditions Precedent to the Restructuring,” and states that

one “condition to the Plan Effective Date” is that the Plan, Disclosure Statement, and “any

modifications, amendments or supplements thereto” be “acceptable to the Required Consenting

Noteholders.” (RSA §§ 3.01, 3.02, Ex. B (Restructuring Term Sheet (“Conditions Precedent to



                                                3
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 4 of 43




the Restructuring” item (v))).)        In other words, the RSA provides a flat consent right with

respect to the Plan, the Disclosure Statement, and any amendments or supplements thereto.

        5.       The Objecting Noteholders consented to, and their transactions with the Debtors

were premised upon, the Disclosure Statement finalized on February 28, which incorporated the

Debtors’ projections as of that date. Those projections, and the entire foundation upon which the

transactions were based, are no longer remotely operative, as the Debtors’ own Disclosure

Statement Supplement is forced to admit. Accordingly, the Plan and the Disclosure Statement,

as supplemented by the Plan Supplement and Disclosure Statement Supplement, are not

acceptable to the Objecting Noteholders. See Declaration of Houdin Honarvar in support of

objection of DW Partners, LP (attached as Exhibit D hereto) (hereinafter, the “Honarvar

Declaration”); Declaration of Jacob Mercer in support of objection of Whitebox Advisors LLC

(attached as Exhibit E hereto) (hereinafter, the “Mercer Declaration”); and Declaration of

Thomas Flannery in support of objection of Credit Suisse Asset Management, LLC (attached as

Exhibit F hereto) (hereinafter, the “Flannery Declaration”). Under the terms of the RSA, the Plan

therefore cannot go effective because the consent of the Required Consenting Noteholders will

be unachievable without the consent of the Objecting Noteholders.4

        6.       In addition, it is a condition precedent to the Objecting Noteholders’ obligation to

fund the New Secured Bonds Commitments (as defined in the RSA) that the Plan and the
        4
           “‘Required Consenting Noteholders’ means, as of the relevant date, Consenting Noteholders holding at
least 66.67% of the aggregate outstanding principal amount of the Notes Claims that are held by all Consenting
Noteholders.” (RSA at § 1.01.) The RSA was signed by members of the Ad Hoc Noteholder Group holding
approximately 75.9% in the aggregate of the principal amount outstanding under the Notes, equal to approximately
$228 million in aggregate outstanding principal amount. (Disclosure Statement at 17.) The Objecting Noteholders
hold approximately $103 million of the aggregate outstanding principal amount of the Notes Claims, equal to
approximately 45% of the Notes Claims held by all Consenting Noteholders. (Second Amended 2019 Statement,
¶ 4 & Ex. A.) Therefore, it is mathematically impossible to attain the consent of the “Required Consenting
Noteholders”—66.67% of the aggregate outstanding principal amount of the Notes Claims that are held by all
Consenting Noteholders—without the consent of the Objecting Noteholders, who hold approximately 45% of such
claims.




                                                       4
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 5 of 43




Disclosure Statement, and all supplements and amendments thereto, be acceptable to the

Required Consenting Noteholders. See (RSA § 11, RSA Ex. B (Restructuring Term Sheet

(“Conditions Precedent to the Restructuring” at item (v))).) Since they are not acceptable to the

Objecting Noteholders, the consent of the Required Consenting Noteholders is unachievable, and

the Objecting Noteholders are not obligated to fund the New Secured Bonds Commitments.

Thus, the Plan is not feasible and cannot be confirmed, as without the proceeds of the New

Secured Bonds the Debtors will lack the funds needed to make the distributions contemplated

under the Plan.

       7.      Second, the Backstop Commitment Agreement between the Debtors and the Ad

Hoc Noteholder Group dated February 28, 2020 (the “Backstop Commitment Agreement” or

“BCA”) (attached as Exhibit G hereto) provides that the obligation of each of the Objecting

Noteholders to fund the purchase of the convertible notes allocated to it on the Plan Effective

Date is subject to the condition precedent that “[s]ince the date hereof, there shall not have

occurred, and there shall not exist, any change, event, circumstance, effect, development,

occurrence or state of facts that constitutes, individually or in the aggregate, a Material Adverse

Effect.” (BCA § 11(l).) Material Adverse Effect (“MAE”) is defined, in substance, as any “fact,

event, change, effect, development, circumstance, or occurrence that, individually or in the

aggregate, has had or would reasonably be expected to have a material adverse effect on . . . the

business, operations, properties, assets, prospects or financial condition of the Company and its

subsidiaries.” (BCA § 5(f).)    Critically, unlike MAE provisions in many other contracts, the

MAE provision here does not carve out events or circumstances that affect the market or the

Debtors’ industry as a whole, nor does it carve out COVID-19 or any other pandemics or similar

public health issues. Because market carve-outs are typically included in MAE provisions, a



                                                5
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 6 of 43




ruling in this case that the MAE provision was triggered would not have any impact on other

contracts that contain the customary market carve-outs, not to mention those agreed to in recent

months that specifically exclude COVID-19 or other pandemics or public health crises.

       8.      While relief under an MAE provision is rarely granted, the circumstances of the

past two months are unprecedented, and the Debtors cannot reasonably dispute that these events

have had, and will continue to have, “a material adverse effect on . . . the business, operations,

properties, assets, prospects [and] financial condition of the Company.” Counsel for the Debtors

have attempted to defend the position that no MAE has occurred by arguing that the oil and gas

markets are inherently volatile, and that the Objecting Noteholders knew this when they agreed

to the Restructuring Transactions. But the idea that the events of the past two months—and the

far-ranging impacts the crisis has had and is expected to have going forward—can be analogized

to reasonably anticipated “volatility in oil and gas prices” is, quite simply, not tenable. The

Objecting Noteholders respectfully submit that if a hundred people were asked whether the past

two months were akin to reasonably anticipated volatility in oil and gas markets, not a single

person would agree. This has been a once-in-a-century event. The legal question at issue is

whether, under the plain terms of the contract, events or circumstances have occurred since

February 28 that, individually or in the aggregate, have “had or would reasonably be expected to

have” a material adverse effect on the Debtors. The clear answer to that question is yes. If the

events of the past two months do not qualify as an MAE, it is difficult to imagine what would.

       9.      The Debtors have also indicated that they plan to argue that there was no MAE

because the impacts of the coronavirus could have been anticipated as of February 28. This

argument likewise is untenable. The Debtors themselves did not anticipate the impacts of the

coronavirus as evidenced by the fact that they did not mention COVID-19 or any risks associated



                                                6
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 7 of 43




with pandemics in their solicitation version of the Disclosure Statement and have since had to cut

their own February 28 financial projections by as much as 50%. As of February 28, there was no

expectation that the coronavirus would lead to an unprecedented crisis for the nation and the oil

and gas industry, with most of the country confined to our homes.

       10.     In sum, based on the plain terms of the governing MAE provision and the

Debtors’ own April 1 Projections—not to mention the undisputable facts that are before all of

our eyes every day in these unprecedented times—the Objecting Noteholders respectfully submit

that the conditions precedent to their funding obligations under Section 11(f) of the BCA have

not been met and will not be met in the foreseeable future. The Plan therefore cannot be

consummated, is not feasible, and cannot be confirmed, as without the proceeds of the BCA

transactions to be provided by the Objecting Noteholders, the Debtors will lack the funds needed

to make the distributions contemplated under the Plan. And despite the Debtors’ expressed

intention to rely on the fact that certain members and former members of the Ad Hoc Noteholder

Group have indicated a willingness to close, their decision to do so—and any internal reasons

that may have prompted this decision—has no bearing on the legal question presented to this

Court of whether there has been a material adverse effect on the Debtors’ business.

       11.     While the Debtors’ own April 1 Projections, standing alone, establish that an

MAE has occurred, the analysis presented in the accompanying McManigle Report establishes

that even these April 1 Projections are too optimistic, and that circumstances have continued to

deteriorate rapidly since April 1, rendering even the April 1 Projections obsolete. Based on

current realities, even if, notwithstanding the MAE, the Objecting Noteholders were required to

close, the Plan is not feasible. As the McManigle Report explains, confirmation of the Plan




                                                7
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 8 of 43




would likely be followed by further reorganization or liquidation, as the Debtors’ survival after

confirmation depends on their meeting the outdated and overly optimistic projections.

        12.     Finally, because the April 1 Disclosure Statement Supplement used projections

that are unrealistic and that have been superseded by the events of the past few weeks, the

Disclosure Statement does not meet the adequacy requirement of Section 1125 and should not

receive final approval. After several requests from the Objecting Noteholders, the Debtors

agreed on April 21, 2020 to provide further revised projections in advance of the May 5, 2020

confirmation hearing (the “Confirmation Hearing”), but they have not yet been provided. The

Objecting Noteholders reserve all rights with respect to the substance and reliability of these

further revised projections and the timing of their receipt.

                                          BACKGROUND

        13.     As described in Pioneer’s Declaration of Lorne Phillips in Support of Chapter 11

Petitions and First Day Motions (Doc. No. 20) (“First Day Decl.”), Pioneer is a provider of

“land-based drilling services and production services” to its domestic and international

customers. First Day Decl. ¶ 8. As a service provider to oil and gas exploration and production

companies, Pioneer’s performance is “closely linked to market trends in the oil and gas industry

and, in particular, the volatility of oil and natural gas prices.”   Id. ¶ 43.

        14.     The Ad Hoc Noteholder Group collectively holds approximately $117 million

(roughly 39%) of the Notes. (Second Amended 2019 Statement ¶ 4 & Ex. A). The members of

the Ad Hoc Noteholder Group who are Objecting Noteholders are advisers to or managers of

accounts or funds that collectively hold approximately $103 million of the same Notes, or

roughly 34% of the amount outstanding. Id. Additionally, the Objecting Noteholders have

committed to purchase up to approximately 49.94% of the new convertible notes backstopped by



                                                    8
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 9 of 43




the Backstop Parties (as defined in the BCA) pursuant to the terms and conditions set forth in the

BCA.

       15.     Around June 2019, as the Debtors’ business began to experience negative

headwinds, the Ad Hoc Noteholder Group formed, retained undersigned counsel, and began

negotiating a potential restructuring transaction with the Debtors. First Day Decl. ¶ 58; Second

Amended 2019 Statement ¶ 1. In the ensuing eight-month negotiation period leading up to the

Petition Date, the Ad Hoc Noteholder Group and the Debtors continued to negotiate an in-court

restructuring transaction and the Debtors eventually retained Alvarez & Marsal North

America, LLC “to assist it in preparing for possible in-court restructuring proceedings” in

October 2019. First Day Decl. ¶¶ 58–59.

       16.     The Ad Hoc Noteholder Group and the Debtors continued to negotiate with each

other and with other stakeholders through the beginning of 2020 with a key outstanding issue

being the severance agreements for Debtors’ management team. The Debtors, the Ad Hoc

Noteholder Group, and other key stakeholders concluded these negotiations in February and

ultimately executed the RSA and BCA on February 28, 2020.

       17.     Based on the circumstances known as of late February, under the terms of the

RSA and the BCA, the Ad Hoc Noteholder Group agreed to fulfill at least two critical roles in

connection with the Debtors’ restructuring. See First Day Decl. ¶ 60. First, the Ad Hoc

Noteholder Group agreed to backstop substantially all of the $125 million rights offering of new

unsecured convertible bonds. Id. Second, the Objecting Noteholders committed to purchase

new secured bonds to be issued by reorganized Pioneer in the principal amount of $78.125

million. The proceeds from this purchase, together with the proceeds from the sale of new

unsecured convertible bonds, would pay off the Debtors’ pre-petition term lenders at par plus



                                                9
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 10 of 43




any prepayment premium and default interest, providing critical leverage relief for the

reorganized Debtors and needed working capital on the balance sheet to support the Debtors post

emergence. First Day Decl. ¶¶ 60, 64.

       18.     The parties’ agreement was carefully reduced to writing in a series of related

agreements, including chiefly the RSA and the BCA. In reaching these agreements, the Parties

outlined their respective commitments, which included numerous conditions precedent.

       19.     The RSA provides that it is a condition precedent to the Plan going effective and

to the obligation to fund the New Secured Bonds Commitments that all Definitive Documents,

including the Plan and the Disclosure Statement, and any supplements thereto, be “in form and

substance acceptable” to the Required Consenting Noteholders. RSA §§ 3.01, 3.02, 11, Ex. B

(Restructuring Term Sheet (“Conditions Precedent to the Restructuring” at item (v)).

       20.     The parties also specifically agreed that it is a condition precedent to funding

under the BCA that there “shall not exist, any change, event, circumstance, effect, development,

occurrence or state of facts that constitutes, individually or in the aggregate, a Material Adverse

Effect.” Backstop Commitment Agreement § 11(l). The Backstop Commitment Agreement

defines a “Material Adverse Effect” as:

       any fact, event, change, effect, development, circumstance, or occurrence that,
       individually or in the aggregate, has had or would reasonably be expected to have
       a material adverse effect on, and/or material adverse developments that would
       reasonably be expected to result in a material adverse effect with respect to: (i) the
       business, operations, properties, assets, prospects or financial condition of the
       Company and its subsidiaries, in each case, taken as a whole; or (ii) the ability of
       the Company or any of its subsidiaries, in each case taken as a whole, to perform
       their obligations under this Agreement, the Plan and the RSA; provided, that, for
       the purposes of clause (i), none of the following, either alone or in combination,
       will constitute a Material Adverse Effect: (A) any changes in applicable Laws (as
       defined in the RSA) or United States generally accepted accounting principles
       (“GAAP”); (B) any change resulting from the filing or pendency of or emergence
       from the Chapter 11 Cases, actions taken in connection with the Chapter 11
       Cases, or from any action approved by the Bankruptcy Court; (C) any change


                                                10
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 11 of 43




        resulting from the public announcement of the Chapter 11 Cases or the entry into
        this Agreement, compliance with terms of this Agreement or the consummation of
        the transactions contemplated hereby; (D) any change resulting from the taking of
        any action taken by the Company and its subsidiaries after the date hereof with
        the prior consent of the Required Commitment Parties; (E) any effects or changes
        arising from or related to the breach of this Agreement by any Backstop Parties;
        or (F) any fact, event, change, effect, development, circumstance, or occurrence
        publicly disclosed by the Company in any filing with the SEC prior to the date
        hereof.” BCA § (5)(f).

        21.    Following execution of the RSA and Backstop Commitment Agreement, the

Debtors filed for chapter 11 protection on March 1, 2020, with a pre-packaged plan of

reorganization. The first day filings also included the February 28 Projections, as Exhibit F to

the Disclosure Statement. The Debtors specifically represented that the February 28 Projections

were the proof that the restructuring was “feasible”: “Based upon the [February 28] Projections,

the Debtors believe that the Reorganized Debtors will be able to make all payments required

pursuant to the Prepackaged Plan, and therefore, that confirmation of the Prepackaged Plan is not

likely to be followed by liquidation or the need for further reorganization.” Id. The Debtors

further explained that the February 28 Projections were “prepared based on the level of expected

spending in the energy industry—which is heavily influenced by the current and expected future

prices of oil and natural gas. Changes in expenditures result in an increased or decreased

demand for products and services. Rig activity is an indicator of the level of spending for the

exploration and production of oil and natural gas reserves.” February 28 Projections (Doc. No.

16-1) at 4-5. As reflected in Figure 1, drawn directly from the February 28 Projections, as of

February 28, 2020, the Debtors expected revenue and EBITDA growth over five years,

culminating in $576.7 million in total revenue for 2024 and $82.3 million in EBITDA for that

year.




                                               11
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 12 of 43




       22.    Figure 1: February 28 Projections




       23.    On March 2, 2020, Debtors filed the Emergency Motion of Debtors for Entry of

an Order (I) Scheduling Combined Hearing on (A) Adequacy of Disclosure Statement and (B)

Confirmation of Prepackaged Plan; (II) Conditionally Approving Disclosure Statement; (III)

Approving Solicitation Procedures and Form and Manner of Notice of Commencement,

Combined Hearing, and Objection Deadline; (IV) Fixing Deadline to Object to Disclosure

Statement and Prepackaged Plan; (V) Approving Notice and Objection Procedures for the

Assumption of Executory Contracts and Unexpired Leases; (VI) Conditionally (A) Directing the

United States Trustee not to Convene Section 341 Meeting of Creditors and (B) Waiving

Requirement of Filing Statements of Financial Affairs and Schedules of Assets and Liabilities;

(VII) Approving Rights Offering Procedures; and (VIII) Granting Related Relief (Doc. No. 19)


                                             12
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 13 of 43




(March 2, 2020) (the “Solicitation Motion”), seeking limited relief from section 1125(b) of the

Bankruptcy Code solely for the purposes of permitting the Debtors to solicit acceptance of the

Plan from certain creditors and conduct the rights offering of the convertible notes. Solicitation

Motion ¶ 31. In the Solicitation Motion, Debtors explicitly stated that they were “not requesting

that entry of the [order approving the Solicitation Motion] be a determination as to the adequacy

of the Disclosure Statement.” Solicitation Motion ¶ 32. “Rather, such approval will be sought at

the Confirmation Hearing and all parties’ rights to object to the adequacy of the Disclosure

Statement (subject to and in accordance with the deadlines and procedures otherwise set forth in

the [order approving the Solicitation Motion]) are reserved.” Id. On the same day, the Court

entered an order (Doc. No. 81) (March 2, 2020) (the “Solicitation Order”), which conditionally

approved the Disclosure Statement as having adequate information as required by section 1125

of the Bankruptcy Code without prejudice to any party in interest objecting to the Disclosure

Statement at the Confirmation Hearing. Solicitation Order ¶ 10.

       24.     As of February 28, the public was carefully watching the outbreak of the novel

coronavirus disease that had, on February 11, been named COVID-19. A US Centers for

Disease Control and Prevention statement of February 28 noted that “COVID-19 is not

recognized to be spreading in U.S. communities,” and that there were 53 confirmed cases in the

United States (as compared to over 76,000 reported cases in mainland China).5 The Disclosure

Statement did not mention COVID-19 or identify any risks COVID-19 might pose to the Debtors

or their reorganization prospects.




       5
          Daniel B. Jernigan, Update: Public Health Response to the Coronavirus Disease 2019 Outbreak —
United States, February 24, 2020, 69 Morbidity and Mortality Wkly. Rep. 216, 216-19 (2020),
https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6908e1-H.pdf.




                                                  13
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 14 of 43




        25.        Two weeks after the Debtors filed the February 28 Projections in connection with

their chapter 11 petitions, the World Health Organization defined COVID-19 as a pandemic.6

Sixteen days after the RSA and BCA were executed, President Trump declared a national

emergency in response to the COVID-19 outbreak in the United States.7 In the third week of

March, states throughout the country began to impose stay-at-home orders which left the vast

majority of the United States (like many other nations around the world) under quarantine. See

McManigle Report ¶ 25. The collapse in the demand for oil as a result of the pandemic has led

to a historic decline in the price of oil that is expected to last for years. Id. at ¶ 30. Indeed, the

CEO of Schlumberger described present circumstances as a “double black swan event [that]

created simultaneous shocks in oil supply and demand resulting in the most challenging

environment for the industry in many decades.” Id. at ¶ 83.

        26.        Separately, and compounding the problems for the oil and gas industry even

further, around the same time that the coronavirus pandemic began to unfold, and one week after

the RSA and BCA were executed, the Organization of the Petroleum Exporting Countries

(“OPEC”) and a group of oil production nations led by Russia failed to reach an agreement on oil

production cuts. Id. ¶ 30. While a tentative temporary agreement was subsequently reached

between OPEC and other countries to reduce oil production, prices for oil have not recovered,

and instead have plummeted to never-before-seen depths even in light of an anticipated cut in

supply. Id.




        6
          See WHO Director-General’s opening remarks at the media briefing on COVID-19 – 11 March 2020,
W.H.O. (Mar. 11, 2020), https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
media-briefing-on-covid-19---11-march-2020.
        7
            Proclamation No. 994, 85 Fed. Reg. 15337 (Mar. 13, 2020).




                                                        14
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 15 of 43




         27.      On April 1, the Debtors filed—without the consent or approval of the Ad Hoc

Noteholder Group—their April 1 Projections. See Emergency Motion for Entry of an Order

Conditionally Approving Supplement to Disclosure Statement for Joint Prepackaged Chapter 11

Plan of Reorganization (Doc. No. 163) (April 1, 2020) (the “Emergency Motion to Supplement”)

¶ 6(ii), (iii).

         28.      The new projections show a brutal collapse in the Debtors’ prospects as compared

to the February 28 Projections. Even the Debtors’ best case scenario—their “Case A”—shows a

50% decline in EBITDA for 2020 and 2021. Disclosure Statement Supplement, “Case A.”

However, Case A is based on unreliable analyst “consensus” pricing, rather than “Strip” pricing,

which is widely recognized to be the proper metric. The Debtors’ Case B, based on Strip

pricing, shows an even more irretrievable decline in the Debtors’ prospects throughout the five-

year projection period.




                                                 15
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 16 of 43




       Figure 2: Comparison of Projected Income Statements from February 28 Projections to
       “Case B” of April Projections




       29.     In the weeks after the April 1 Projections, the situation for the Debtors and the oil

and gas industry precipitously declined even further. See McManigle Report ¶¶ 31-37. The

price of WTI futures contracts continued to decline to unimaginable depths, even heading for a

short time into significantly negative territory such that sellers had to pay buyers to take their oil.

Id. at ¶ 31. The WTI futures curve in recent weeks projected substantial declines to the future

price of oil even relative to April 1. Id. at ¶ 54. The Debtors’ customer base radically slashed

their capital expenditure budgets even further, and the number of rigs continued their steep

decline. Id. at ¶ 83-4. As described in the accompanying McManigle Report, the Debtors’ April

1 Projections, which were unrealistically optimistic even at the time they were issued, became

facially unachievable. Id. at ¶¶ 19, 82-86. Unfortunately, in view of these developments, as

Mr. McManigle opines based on his decades of experience in the oil and gas industry, even if the

                                                  16
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 17 of 43




Plan were to be confirmed it would likely be followed by further reorganization or liquidation,

and therefore the Plan is not feasible. Id. at ¶ 90.

       30.       In light of the ongoing dramatic turn of events in the weeks since the Debtors

issued their April 1 Projections, the Objecting Noteholders requested the Debtors to provide

further updated projections. On April 21, 2020, counsel for the Debtors agreed to do so in

advance of the May 5, 2020 Confirmation Hearing, but those updated projections have not yet

been received.

                                           ARGUMENT

       31.       Pursuant to section 1129(a) of the Bankruptcy Code, a court may confirm a plan

of reorganization only if it complies with the applicable provisions of the Bankruptcy Code. See

11 U.S.C. § 1129(a).       The Debtors, as plan proponents, bear the burden of proving all

confirmation requirements by a preponderance of the evidence. See Heartland Fed. Sav. & Loan

Ass’n v. Briscoe Enters. Ltd., II, 994 F.2d 1160, 1164-65 (5th Cir. 1993).

       32.       Among other Section 1129 requirements, the Debtors must demonstrate that the

plan is feasible, that is, that “[c]onfirmation of the plan is not likely to be followed by the

liquidation, or the need for further financial reorganization” of the Debtors.         11 U.S.C.

§ 1129(a)(11).    To meet this burden, the Debtors must demonstrate at least a “reasonable

assurance of commercial viability,” Heartland Fed. Sav. & Loan Ass’n v. Briscoe Enters. Ltd., II

(In re Briscoe Enters. Ltd., II), 994 F2d 1160, 1164-65 (5th Cir. 1993), and that the transactions

contemplated under the plan “can be done as a practical matter under the facts,” In re CRB

Partners, LLC, No. 11-11924-CAG, 2013 WL 796566, at *7 (Bankr. W.D. Tex. Mar. 4, 2013)

(citing In re M & S Assocs., Ltd., 138 B.R. 845, 849 (Bankr. W.D. Tex. 1992). Courts in the

Fifth Circuit commonly evaluate feasibility against a six-factor test, under which the court

considers “(1) the adequacy of the debtor’s capital structure; (2) the earning power of the

                                                  17
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 18 of 43




debtor’s business; (3) economic conditions; (4) the ability of the debtor’s management; (5) the

probability of the continuation of the same management; and (6) and any other related matter

which determines the prospects of a sufficiently successful operation to enable performance of

the provisions of the plan.” In re Save our Springs (S.O.S.) Alliance, Inc., 632 F,3d at 173 n.6

(quoting In re M & S Assocs., Ltd., 138 B.R. at 849).

       33.     A proposed plan of reorganization is not feasible—and may not be confirmed—

when the debtors lack funding necessary to consummate the transactions contemplated under the

plan, when the plan cannot be carried out as designed, when economic conditions have suffered a

unprecedented downturn, and when the Debtors’ earning power and business prospects have

precipitously declined. See In re Swiftco, Inc., No. 85-07083-H1-5, 1988 WL 143714, at *7–8

(Bankr. S.D. Tex. Oct. 5, 1988) (denying plan confirmation where the value of the company

severely declined since the time of filing the case and where the debtor’s projections about its

income, expenses and available excess cash were so speculative that the court “cannot put

credence in them”); In re CRB Partners, LLC, No. 11-11915-CAG, 2013 WL 796566, at *8–9

(Bankr. W.D. Tex. Mar. 4, 2013) (finding a plan not feasible, inter alia, because the sources of

the liquidating fund were too uncertain); In re M & S Assocs., Ltd., 138 B.R. at 852 (denying

confirmation where the debtor could not realistically repay the principal indebtedness under the

plan, and where the debtor relied on “the long shot possibility of a drastic improvement in the

real estate market.”).

       34.     The Bankruptcy Code also requires that creditors to be solicited for votes to

accept or reject a plan be provided with a disclosure statement containing “adequate

information,” which is information “that would enable a hypothetical investor of the relevant

class to make an informed judgment about the plan.” 11 U.S.C. § 1125(a)(1). Where, as here,



                                               18
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 19 of 43




final approval of disclosure statement is deferred to a confirmation hearing, the fact that a

disclosure statement was granted conditional approval for solicitation does not in any way waive

objections to a disclosure statement or reduce the Debtors’ burden to demonstrate that their

disclosure statement contains “adequate information.” Bankruptcy Local Rule 3016-2 (“The

failure to object to a request for conditional approval [of a disclosure statement] does not

constitute a waiver of any objection to the final approval of a disclosure statement or

confirmation of a proposed plan.”).

I.     The Plan Is Not Feasible and Cannot Be Confirmed

       35.     The Plan cannot be confirmed because it is not feasible.       First, the Plan is

premised on transactions that cannot and will not be consummated, because the conditions

precedent for the transactions under the RSA and BCA cannot and will not be satisfied. Second,

the Plan is premised on outdated, overly optimistic projections that fail to take into account

market realities which reflect that, even if the Objecting Noteholders were required to close the

RSA and BCA transactions, confirmation of the Plan would likely be followed by either further

reorganization or liquidation of the Debtors.

        A.    The RSA Grants the Objecting Noteholders Flat Consent Rights Over the
              Plan and Disclosure Statement, and All Supplements Thereto, Which Are Not
              Acceptable Given the Unprecedented Events Since the RSA Was Signed

       36.     Based on the plain language of the RSA, the Plan cannot go effective if

“Definitive Documents” such as the Plan and the Disclosure Statement and their amendments or

supplements, are not “acceptable” to the “Required Consenting Noteholders.” (RSA §§ 3.01,

3.02, Ex. B (Restructuring Term Sheet (“Conditions Precedent to the Restructuring”) at item

(v).) As described above, without the consent of the Objecting Noteholders, the consent of the

Required Consenting Noteholders cannot be achieved. See ¶ 5, supra.



                                                19
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 20 of 43




        37.      Sections 3.01 and 3.02 of the RSA give the Ad Hoc Noteholder Group

unqualified consent rights over “Definitive Documents,” which are defined to include the Plan,

the Disclosure Statement, and “any modifications, amendments or supplements thereto.” RSA

§§ 3.01, 3.02. Section 3.02 provides that such documents must be “in form and substance

acceptable to the Company Parties and the Required Consenting Noteholders.”                                 The

Restructuring Term Sheet dated February 28, 2020, which is attached as Exhibit B to the RSA

and is expressly made part of the agreement,8 likewise states, under the heading “Conditions

Precedent to the Restructuring,” that “[i]t shall be a condition to the Plan Effective Date” that

“each of the Definitive Documents shall be in form and substance acceptable or reasonably

acceptable (as applicable in accordance with Section 3.02 of the RSA) to the Company Parties

and to the Required Consenting Noteholders.”                  RSA Ex. B (Restructuring Term Sheet

(“Condition Precedent to the Restructuring”) item (v)); see Plan (Disclosure Statement Ex. A)

§ IX(B)(5) (condition precedent to the Effective Date that “the Restructuring Documents

[including the Plan and Disclosure Statement] shall be in form and substance acceptable or

reasonably acceptable (as applicable in accordance with Section 3.02 of the Restructuring

Support Agreement) to the Debtors and the Required Consenting Stakeholders in accordance

with the consent rights in the Restructuring Support Agreement . . . .”).

        38.      Likewise, Section 11 of the RSA states that “it is acknowledged and agreed that

the commitment provided hereunder is subject only to the express conditions precedent set forth

under ‘Conditions Precedent to the Restructuring’ in the Term Sheet.” Again, one of those




        8
          RSA § 1.01 (“‘[RSA]’ has the meaning set forth in the preamble hereto and, for the avoidance of doubt,
includes all the exhibits, annexes, and schedules attached hereto in accordance with Section 15.02 (including the
Term Sheet).”).




                                                       20
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 21 of 43




conditions is that the Plan, the Disclosure Statement, and all supplements thereto be acceptable to

the Required Consenting Noteholders. See ¶¶ 36-37, supra.

       39.     Unlike other portions of RSA § 3.02, the Noteholders’ consent right with respect

to the Plan, the Disclosure Statement, and all supplements thereto is not qualified—it is a flat

consent right—but even if it were qualified, the Objecting Noteholders’ decision to withhold

consent would be more than reasonable. The Objecting Noteholders consented to and the

transactions were premised on the Disclosure Statement filed on February 28, which

incorporated the Debtors’ projections as of that date. Those projections were the basis for the

entire deal. But those projections declined by 40-50% or more in four weeks, and the outlook is

far worse now than it was on April 1. See infra ¶¶ 45-57. In short, this is a very different

company and a very different deal than the one the parties agreed to on February 28, and under

the plain terms of the RSA’s consent provision, because the Definitive Documents are not

acceptable to the Objecting Noteholders, the Objecting Noteholders are not required to close, and

therefore the Plan is not feasible and cannot go effective.

        B.    The Unprecedented Events of the Past Two Months Have Had Material
              Adverse Effects on the Debtors, and Therefore A Condition Precedent to
              Closing the Restructuring Transactions Has Not Been Satisfied

               1.      The Material Adverse Effect Provision Applies, and Unlike Most
                       MAE Provisions, Does Not Carve Out Circumstances that Affect the
                       Industry As A Whole

       40.     Section 11 of the BCA provides that “[t]he obligations of the Commitment Parties

to purchase Rights Offering Securities, Unsubscribed Securities and Management Commitment

Securities, as applicable, pursuant to their respective Commitments on the Plan Effective Date

are subject to satisfaction of” certain conditions. One of those conditions is that “[s]ince the date

hereof, there shall not have occurred, and there shall not exist, any change, event, circumstance,



                                                 21
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 22 of 43




effect, development, occurrence or state of facts that constitutes, individually or in the aggregate,

a Material Adverse Effect.” (BCA § 11(l).)

        41.    Section 5(f) of the BCA defines “Material Adverse Effect,” in pertinent part, to

mean:

               “any fact, event, change, effect, development, circumstance, or
               occurrence that, materially or in the aggregate, has had or would
               reasonably be expected to have a material adverse effect on, and/or
               material adverse developments that would reasonably be expected
               to result in a material adverse effect with respect to: (i) the
               business, operations, properties, assets, prospects or financial
               condition of the Company and its subsidiaries, in each case taken
               as a whole; or (ii) the ability of the Company or any of its
               subsidiaries, in each case taken as a whole, to perform their
               obligations under this Agreement, the Plan and the RSA.”

        42.    Like virtually all MAE provisions, section 5(f) then sets forth a number of carve-

outs, providing that “for the purposes of clause (i), none of the following, either alone or in

combination, will constitute a Material Adverse Effect.” See supra, ¶ 20. None of the carve-outs

are relevant here.

        43.    Critically, unlike most MAE clauses, the one agreed to by the parties here does

not contain the typical carve-outs for events that affect the industry or the economy as a whole,

and that are not idiosyncratic to the company signing the contract. Counsel for the Debtors and

the Term Lenders themselves have acknowledged that exclusions of this type are common or

typical in MAE clauses entered into by commercial counterparties. See Is the Coronavirus a

Material Adverse Effect?, Paul Weiss, 1 (Mar. 6, 2020), https://www.paulweiss.com/media/

3979392/6mar20-maedocx.pdf (attached hereto as Exhibit H) (“Common exclusions from the

MAE definition include effects related to (i) general economic, business, financial, credit or

other market conditions and (ii) any epidemic or other natural disaster or act of God, but often

only to the extent such effects do not disproportionately adversely affect the subject party versus


                                                 22
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 23 of 43




others in the industry.”); Key Considerations During COVID-19 Pandemic and Market

Disruption, Vinson & Elkins LLP, 25 (Mar. 26, 2020), https://media.velaw.com/wp-

content/uploads/2020/03/26150450/Key-Considerations-During-COVID-19-Pandemic-and-

Market-Disruption-03-26-2020.pdf (attached hereto as Exhibit I) (“An MAE definition typically

excludes various economic, market, industry, political and other general categories of

risk . . . .”).

         44.      Because the governing contract here contains no such carve-outs, in order to

establish that there was an MAE, the Objecting Noteholders need not show that the impact of the

coronavirus pandemic, along with the accompanying devastation in the oil and gas industry, was

or is in any way unique to the Debtors. Rather, under the plain terms of the contract, the

question is simply whether, between the time the transactions were entered into on February 28

and the date that the Plan was to become effective, there existed “any fact, event, change, effect,

development, circumstance, or occurrence that, materially or in the aggregate, has had or would

reasonably be expected to have a material adverse effect on, and/or material adverse

developments that would reasonably be expected to result in a material adverse effect with

respect to . . . the business, operations, properties, assets, prospects or financial condition of the

Company.”         BCA § 5(f).9       For the reasons set forth below, the Objecting Noteholders

respectfully submit that there can be little doubt that this standard has been met.




         9
          An MAE also exists if there has been a materially adverse effect on “the ability of the Company . . . to
perform [its] obligations under [the BCA], the Plan and the RSA,” but the test is disjunctive, not conjunctive. See
BCA § 5(f) (MAE can be based on any of the effects listed in clause (i) “or” (ii)).




                                                        23
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 24 of 43




                 2.       The Historically Unprecedented Events of the Past Two Months, and
                          their Dramatic Effects on the Debtors’ Business, Satisfy the BCA’s
                          MAE Test

                          a.       The Devastating Events Since February 28, 2020

        45.      While the existence of the coronavirus, as well as downward pressure on oil and

gas prices, were known as of February 28, and while the stock market had already shown

vulnerability and volatility after an historically long bull market, the nature, scope and extent of

the crisis that was about to unfold was not known or anticipated by the Debtors or the Objecting

Noteholders. That may explain why the Debtors did not negotiate for a carve-out from the MAE

based on the COVID-19 epidemic or other broadly applicable carve-outs relating to events that

affect the larger market and economy and are not idiosyncratic to the Debtors.

        46.      Indeed, in the RSA itself the Debtors made a representation and warranty that

“[a]s of the date hereof, since [September 30, 2019]10, no change, event, circumstance, effect,

development, occurrence or state of facts has occurred or exists that has or would reasonably be

expected to have, individually or in the aggregate, a Material Adverse Effect.” RSA § 5(m).

The Debtors would have breached that representation if there had already been a Material

Adverse Effect on their business as a result of COVID-19 or downward pressure on oil and gas

prices by February 28, 2020.

        47.      To the contrary, the tsunami unleashed upon the United States by the COVID-19

pandemic, which was felt even more severely in the oil and gas markets than in the economy as a

whole, happened in the weeks following February 28, and accelerated with the initiation of

statewide quarantines throughout the country beginning in the second half of March. Perhaps the

        10
           The “Reference Date” is defined by sections 5(h) and (i) of the BCA as the date of the most recent
balance sheet presented in the Financial Statements, the most recent being the 10-Q for the quarter ended September
30, 2019.




                                                        24
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 25 of 43




most obvious evidence of this fact is that the Debtors’ Disclosure Statement did not say a single

word about the COVID-19 epidemic, much less did it say that virtually the entire United States

was quarantined in their homes—because none of that had happened yet. Indeed, the Debtors

identified providing “supplemental disclosure regarding risks associated with the recent

coronavirus (COVID-19) outbreak” as one of the reasons that it filed the Disclosure Statement

Supplement on April 1. Disclosure Statement Supplement, at 5.

       48.    The speed and intensity of the impact of the COVID-19 pandemic, and the

accompanying lockdown of the United States, was as unexpected and dramatic as anything the

United States had previously experienced. The speed by which new unemployment claims were

filed in the weeks following February 28 is one of many measures demonstrating this fact. In the

week ending February 29, 2018—the day after the RSA was signed—there were 217,608 initial

unemployment claims (as compared with 220,583 claims as of the same week the prior year).

See McManigle Report, at ¶ 25. By the week ending March 14, 2020—just six weeks ago, and

two weeks after the RSA was signed—initial unemployment claims were at approximately

282,000. Id. Then, in the following week ending March 21, 2020, as stay-at-home orders began

to take hold, there were 3,307,000 initial claims—more than a ten-fold increase. Id. The

number of initial unemployment claims increased by over 3 million in one week. For the

following week ending March 28, there were 6,867,000 initial claims—another increase of over

3.3 million initial unemployment claims in one week, and over twenty-four times as many as

there were just two weeks earlier. Id. There have been over twenty-two new million initial

unemployment claims from mid-March 2020 through April 16, 2020, or roughly 13.5% of the

entire labor force of the United States. Id. at ¶ 26. To put these staggering numbers into

perspective, from the peak to the trough of the Great Recession (a two-year period from



                                               25
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 26 of 43




November 2007 to December 2009), employment declined by 8.6 million workers, a small

fraction of the number of workers who have filed unemployment claims in a period of about four

weeks. Id.

       49.     The devastation of recent weeks has been experienced even more acutely in the

oil and gas industry. Crude prices have plummeted for two reasons: as a direct result of a

collapse in demand due to COVID-19—an impact likely to be felt for some time with the

prospects of successive waves of quarantines, not to mention the longer term impact on the

economy caused by the pandemic—as well as a direct result of the continued price war between

Saudi Arabia and Russia. See McManigle Report, at ¶ 30. On the date the RSA was signed,

February 28, 2020, the crude oil spot price closed at $44.83/bbl, and the average WTI crude price

from January 1 to February 28, 2020 was $54.21/bbl.           Id. at ¶ 31. Since that time, from

February 28 through April 23, WTI crude pricing has averaged $24.22/bbl, a 55% decrease

relative to the prior 2020 period. Id. Oil futures contracts have plummeted to unimaginable

depths, including at times being in negative territory. Id. at ¶¶ 36-38.

       50.     This dramatic decline in oil prices is not expected to be a short-term phenomenon.

As of April 21, the WTI Futures Curve reflects the market’s view that the price of WTI crude for

2020 will be 75.2% lower relative to the futures curve for 2020 as of February 28. See

McManigle Report, at ¶ 54. And between April 1 and April 21 alone, the WTI Futures Curve for

2020 has dropped 53%. Id. The significant effects on the futures curve continues into future

years. For 2021, the futures curve as of April 21 is down 33.4% relative to where it was on

February 28, and is down 26.5% for 2022, with effects continuing to be felt throughout the five-

year projection period. Id. This demonstrates that there is market consensus for a sustained and

prolonged, depressed oil pricing environment as opposed to a brisk recovery.



                                                 26
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 27 of 43




       51.     The collapse of oil and gas prices over the past two months and market

expectations that prices will remain depressed over an extended period has led to a severe

slashing of capital expenditure (“capex”) budgets among the U.S. exploration and production

(“E&P”) companies which constitute the Debtors’ customer base.           This will in turn have

materially adverse impacts on the Debtors’ business. See McManigle Report, at ¶¶ 44-45. For a

selection of Debtors’ current and potential customers, capex budgets are on pace to decline 34%

year over year. Id. at ¶ 44. For a selection of the Debtors’ key E&P customers, capex budgets

for 2020 are on pace for an even greater decline of 48% year over year, an approximately 39%

additional decline as compared to these customers’ prior forecasts. Id. at ¶ 45, Tables 1, 2. On

April 20, Halliburton’s President, CEO, and Chairman commented on an earnings call that

“North American E&P CapEx is trending towards a 50% reduction year-on-year in 2020.” Id. at

Appendix G, p. 79.

       52.     Further, since February 28 there has been a precipitous decline in rotary rig

counts. See McManigle Report, at ¶ 46. Drilling is a critical and outsized contributor to the

Debtors’ financial results: drilling accounts for approximately 29% of their projected revenue

and 70% of their projected pre-corporate EBITDA. Id. at ¶ 46, 48. As of April 24, the United

States Rotary Rig Count has declined about 41% relative to February 28, and is expected to

tumble further. Id. This is another materially adverse effect on the Debtors’ business.

       53.     With respect to the particular E&P companies who constitute the Debtors’ key

customers, they have been affected enormously by the events of the past two months, which in

turn will have significantly damaging effects on the Debtors’ business and financial prospects.

See McManigle Report at ¶ 45. As an indication of the precarious situation of the Debtors’

customers, the stock prices of the companies identified by the Debtors as “key customers” have



                                               27
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 28 of 43




dropped 39% from February 28 to April 21 (with many dropping 60-70% or more), relative to a

7% decline in the S&P 500 during that same period. Id. at ¶ 50.

        54.     Pioneer’s E&P customers are also likely to continue to slash capex budgets as

current commodity prices are below break-even levels in most shale plays—and, based on

current strip pricing, will remain below break-even levels through 2023. McManigle Report at ¶

49. Indeed, current estimates show that the lowest break-even crude oil prices are seen in the

Permian Basin, at around $48/bbl. Id. The current strip price does not approach $48/bbl in the

foreseeable future.     Id.   It is no surprise that, in this environment, one of Pioneer’s key

customers, Whiting Petroleum Corp., filed for bankruptcy on April 1, 2020.                     Id. at ¶ 83.

Additional bankruptcies may well follow, which will further damage the Debtors’ liquidity and

ability to meet its projections. Id. at ¶¶ 72-73, 85. On April 16, following the filing of Whiting

Petroleum’s bankruptcy case, Pioneer’s CEO stated in a Bloomberg article about the collapse of

the oilfield service industry that Pioneer was abandoning drilling in the Bakken shale basin, and

was quoted as saying, “[w]hen the big ones fall, that’s really pretty catastrophic.”11

                         b.      The Debtors’ Own Revised Projections As of April 1, 2020
                                 Establish that Material Adverse Effects Have Occurred.

        55.     The Debtors’ own April 1 Projections prove that the circumstances that unfolded

after this deal was struck have had material adverse effects on the Debtors.

        56.     The February 28 Projections, on which the deal was based, estimated a 2020

EBITDA of $60.3 million, a five-year cumulative EBITDA of $352.1 million, and a five-year

cumulative cash flow of $73.9 million. See McManigle Report, at ¶ 57. As described below, the



        11
           David Wethe, Oil’s Collapse Is Taking an Entire Service Industry Down With It, Bloomberg (Apr. 16,
2020, 7:30 AM), https://www.bloomberg.com/news/articles/2020-04-16/oil-s-collapse-is-taking-an-entire-service-
industry-down-with-it.




                                                     28
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 29 of 43




Debtors’ April 1 Projections show a dramatic decline in these metrics not only for 2020 but over

the entire five-year projection period. See McManigle Report at ¶ 80.

       57.       The Debtors’ April 1 Projections contained two sets of projections. “Case A,”

according to the Debtors’ Disclosure Statement Supplement, “is based, in part, on recent

estimated future oil prices that approximate forecasts from securities analysts for oil prices for

years 2021 through 2024, as reported to Factset, a financial data services provider”—i.e., analyst

“consensus” pricing. Disclosure Statement Supplement, at Ex. F; McManigle Report, at ¶ 58.

Case B “is based, in part, on recent estimated future oil prices that approximate oil futures

contracts, as quoted by the New York Mercantile Exchange for the same periods”—i.e., “Strip”

pricing. Disclosure Statement Supplement, at Ex. F; McManigle Report, at ¶ 58.          Nevertheless,

both Case A and B projections prove that there has been a material adverse effect on Debtors.

       58.       As this Court is well aware, Strip pricing is real market evidence—it shows what

real buyers and sellers in the futures market predict, backed by real money. See McManigle

Report, at ¶ 60. It is well established that Strip pricing is the more reliable measure than analyst

“consensus” pricing:

                As observed by Judge Stuart M. Bernstein of the SDNY Bankruptcy Court in
                 Breitburn Energy, the general acceptance of Strip pricing is confirmed by various
                 third party sources, including the Society of Petroleum Evaluation Engineers
                 (“SPEE”) and has been used to value assets in every large, confirmed chapter 11
                 E&P case since 2015. See In re Breitburn Energy Partners LP, 582 B.R. 321,
                 332 (Bankr. S.D.N.Y. 2018); see also McManigle Report, App. C.

                Douglas A. Fordyce, the Debtors’ financial advisor in this case, stated in his
                 declaration in Breitburn Energy that the use of consensus pricing for an NAV
                 enterprise valuation is far less appropriate than utilizing Strip because (i) it is
                 exceedingly difficult for any individual to predict future oil prices with any
                 meaningful degree of certainty, (ii) utilizing a self-created “consensus” forecast
                 enables the expert to cherry-pick those forecasts that support a predetermined
                 “high” or “low” thesis, and (iii) unlike analyst or consultant forecasts, Strip
                 reflects actual, broad market activity by investors that have access to all available
                 data, and who then invest actual money based on that data.” See Decl. of Douglas


                                                  29
       Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 30 of 43




                  A. Fordyce in Support of Confirmation of Debtors’ Third Amended Joint Chapter
                  11 Plan at ¶¶ 82–87 (attached as Exhibit J hereto), Breitburn Energy, 582 B.R.
                  321 (Bankr. S.D.N.Y. 2018) (Case No. 16-11390 (SMB)).

                 In EP Energy, debtors’ investment banker Evercore stated in its declaration in
                  support of plan confirmation that NYMEX Strip pricing is the “best predictor for
                  determining the feasibility of Debtors’ plan” because it “reflects billions of dollars
                  of futures contracts traded each trading day” and “reflects all available public data
                  considered by active, actual market participants (i.e., physical participants such as
                  producers, merchants, processors and end users, institutional money managers,
                  and swap dealers) who willingly buy or sell at these price levels.” Decl. of
                  Avinash D’Souza in Support of Confirmation at ¶ 5, In re EP Energy
                  Corporation (Bankr. S.D. Tex. 2020) (Case No. 19-35654 (MI)) (attached as
                  Exhibit K hereto).

                 In Legacy Reserves, Judge Marvin Isgur also agreed with the debtors’ use of Strip
                  pricing as the mechanism for forecasting oil prices. Transcript of Confirmation
                  Hearing – Day Three at 280:7-10, In re Legacy Reserves, Inc. (Bankr. S.D. Tex
                  Nov. 8, 2019) (Case No. 19-33395 (MI)) (attached as Exhibit L hereto).

In short, the Debtors’ Case B projections based on Strip pricing are more reliable than their Case

A projections.12 See also McManigle Report, at ¶¶ 60-65.

        59.       The Debtor’s Case B April 1 Projections—and, for that matter, the Case A April 1

Projections as well—estimate that 2020 EBITDA will be $30.3 million, a 49.7% decline from

the February 28 projections. Disclosure Statement Supplement, at Ex. F; McManigle Report, at

¶ 80. Nor are these dramatic impacts short-lived. Indeed, under the Debtors’ April 1 Projections

at no point during the five-year projection period does EBITDA reach the $60.3 million that the

Debtors previously predicted for 2020. Disclosure Statement Supplement, at F; McManigle

Report, at ¶ 80. The Debtors’ April 1 Projections now show a five-year cumulative EBITDA of

$212.5 million—a 39.7% decline from the February 28 Projections. The Debtors’ April 1

Projections also now show a five-year cumulative net cash flow of $40.3 million—a 52.9%


        12
           Accordingly, unless otherwise specified, references to the April 1 Projections refer to Case B, insofar as
they are based on a measure that is widely accepted to be more reliable than the measure underlying Case A.




                                                        30
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 31 of 43




decline from the February 28 Projections. And Debtors’ April 1 Projections show five-year

cumulative free cash flow, which isolates effects from the inflow of debt issuance in 2020 to

better understand the operational performance of the Debtors, of only $15.2 million—an almost

70% drop compared to the February 28 Projections. Disclosure Statement Supplement, at

Ex. F; McManigle Report, at ¶ 80.

       60.     In short, based on these dramatic cumulative five-year declines in EBITDA, net

cash flow and free cash flow, there can be little doubt that since February 28 there have been

developments that have “had or would reasonably be expected to have a material adverse effect

on, and/or material adverse developments that would reasonably be expected to result in a

material adverse effect with respect to . . . the business, operations, properties, assets, prospects

or financial condition of the Company and its subsidiaries, in each case taken as a whole.” BCA

§ 5(f); McManigle Report at Appendix D, p. 70; see Akorn, Inc. v. Fresenius Kabi AG, No.

2018-0300-JTL, 2018 WL 4719347, at *25, 54–55, 57 (Del. Ch. Oct. 1, 2018) (finding MAE

based on 26% reduction in annual projected revenue and 39% reduction in annual projected

EBITDA, and quarterly year-over-year reduction in revenue of between 25 and 34% and in

adjusted EBITDA of 51%), aff’d, 198 A.3d 724 (Del. 2018); see also id. at *53 (discussing

general threshold that a 40% reduction in profits is sufficient to demonstrate an MAE). Indeed,

the severely negative financial impact forecasted by Debtors’ own management for the full five-

year projection period is far longer than would be necessary to qualify as an MAE, particularly in

the context of a reorganization. See In re IBP, Inc. S’holders Litig., 789 A.2d 14, 68 n.154 (Del.

Ch. 2001) (explaining the finding of a material adverse change in Pan Am. Corp. v. Delta Air

Lines, 175 B.R. 438, 492-93 (S.D.N.Y. 1994) on the basis that “the party relying on the MAC




                                                 31
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 32 of 43




clause was providing funding in a work-out situation, making [a sharp three-month] deterioration

of Pan Am’s already compromised condition quite important.”).

       61.     The Debtors therefore cannot meet their burden of demonstrating that the Plan is

feasible and satisfies section 1129(a)(11). It is blackletter law that, at a very bare minimum,

demonstrating that the Plan is feasible requires the Debtors to show that “any necessary

financing has been obtained, or is likely to be obtained.” 7 Collier on Bankruptcy ¶ 1129.02; see

also In re Save Our Springs, 632 F.3d at 173–74 (affirming denial of confirmation where “the

evidence did not provide reasonable assurance that [debtor] could fund the plan.”). Here, the

Plan expressly provides that the source of funds for the contemplated Plan distributions—such as

the contemplated payment in full, in cash, at par plus accrued default interest and other costs of

the Term Loan—is the contemplated rights offering and sale of new bonds. The success of each

of these transactions depends on the Objecting Noteholders agreeing to fund their shares of these

transactions. Because the Objecting Noteholders are not required to fund, and are asserting their

legal rights not to do so, see Honarvar Declaration, Ex. D; Mercer Declaration Ex. E; Flannery

Declaration, Ex. F., the Debtors cannot demonstrate that they will have the funds required to

consummate the plan. The Plan is therefore not feasible.

        C.    The Actual Circumstances Now Facing the Debtors Are Actually Far Worse
              Even Than the April 1 Projections Suggest, and Demonstrate Both that the
              MAE Provision Has Been Triggered and that the Plan Is Not Feasible Because
              the Debtors Are Likely to Be Back In Bankruptcy

       62.     As bad as the Debtors’ April 1 Projections were, the reality is unfortunately far

worse. The Debtors’ February 28 Projections were accompanied by a business plan outlining

critical factors and assumptions, but the April 1 Projections were not. See McManigle Report at

¶ 59. As described in detail in the McManigle Report, the already dismal April 1 Projections are

actually far too optimistic. And not only were the April 1 Projections overly optimistic as of


                                               32
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 33 of 43




April 1, but circumstances have continued to deteriorate rapidly in the subsequent weeks. Not

only has the MAE provision been triggered, but current circumstances establish that even if the

Plan were confirmed, it would likely be followed by the need for further financial reorganization

or liquidation. See McManigle Report, at ¶¶ 87-90.

               1.      The April 1 Projections Were Overly Optimistic and Unreliable as of
                       April 1

       63.     The Case B April 1 Projections show an average annual drop in revenue of about

25%. McManigle Report, at ¶ 67. Even that steep decline is unreasonably optimistic, because

the revenue, gross margin, utilization rate, and drilling rate assumptions underlying the April 1

Projections are each unreasonably optimistic.

       64.     During the last downturn of 2014-2016, Debtors experienced an approximately

75% drop in revenue. McManigle Report, at ¶ 67. With rig counts already having been reduced

by one-third—with estimates of 50-60% declines for 2020—and with WTI prices and the

Futures Curve being far more depressed than the previous downturn, Debtors’ projected 25%

annual revenue decline is unrealistic. Id.

       65.     Debtors’ gross margin assumptions are also unreasonable.        The February 28

Projections assumed an average gross margin of 26.3% for the five-year projection period, while

the Case B April 1 Projections assume only a small decline in average gross margins, to 24.5%.

Given the substantial reductions in revenue, and given that the Debtors’ own Disclosure

Statement Supplement states that drivers of margin include rig utilization, rates and job volume,

this small change in gross margin is not realistic. See McManigle Report, at ¶ 70. As evidence

of this, during the 2014-2016 downturn, the Debtors’ margins declined by approximately 10%,

under circumstances less extreme than those existing now. Id. at Table 5.




                                                33
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 34 of 43




       66.     The Debtors’ April 1 Projections are also based on unreasonably optimistic

utilization rates and average domestic drilling rates. These unreasonable assumptions have an

outsized impact on the overall projections, because the domestic drilling business is expected to

contribute approximately 70% of Pioneer’s pre-corporate EBITDA. McManigle Report at ¶ 48.

In their April 1 Projections, the Debtors assume a 73.4% utilization rate (down from 89.2% in

their February 28 Projections).        McManigle Report, at ¶ 68.   These rates are higher than

reasonable based on the Debtors’ own data and third-party market estimates. With respect to the

Debtors’ own data, the Debtors provided a contract status summary in due diligence materials,

which shows contracts for the Debtors’ drilling rigs. See McManigle Report, at ¶ 75. According

to that summary, there are a number of rigs that have no contract in place for the vast majority or

all of 2020 through March 2021, or a well to well contract. This means that the Debtors cannot

plan on having future work for those rigs and have no exclusivity for 2020 and beyond. In sum,

the contract status summary shows that utilization could easily be only fifty percent (50%),

meaning that the Debtors would garner only half of the potential revenue they could obtain, if the

well to well contracts cease. Id. Moreover, the summary discloses that the average domestic

drilling rate per day for 2020 is $19,373.80—approximately 25% lower than the April 1

Projections assumption. Id. The unreasonableness of the April 1 Projections is also reflected in

the fact that the projections increased the Debtors’ 2020 drilling revenue per day assumptions by

11%. Id. at ¶ 69. The Debtors’ utilization and rate assumptions are also incompatible with

market estimates calling for average rig counts to continue to decline in 2020 and 2021 to 250-

350 rigs vs ~790 on February 28, 2020. Id. at ¶ 68 & App. G. In a declining market, rates will

decrease, not increase. Id. at ¶ 69.




                                                 34
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 35 of 43




       67.     In addition, as compared to the February 28 Projections, the April 1 Projections

contain more favorable assumptions regarding accounts receivable and payable. Assuming that

these conditions will be more favorable when the Debtors’ customers will be in severe distress is

simply unreasonable.     See McManigle Report, at ¶ 72.         Rather than an improved picture

regarding accounts receivable and payable, in light of the extreme stress facing the Debtors’

customers, they will likely be extending their payment terms or else, faced with distressed

situations or bankruptcy, may stop paying altogether. Id.

       68.     Even under the April 1 projections, the Plan is not likely to achieve one of its key

objectives, which is to bolster the Debtors’ ability to generate cash. While the February 28

Projections showed that the Debtors expected to reduce net debt, the April 1 Projections show

that under both Case A and Case B net debt builds at least through 2022.              Even in the

unrealistically optimistic Case A, net debt is always greater and never returns to prior 2020 levels

for all projected years. McManigle Report, at ¶ 77. Under Case B, it is reasonable to assume

even greater levels of net debt, which demonstrates the Debtors’ sensitivity to revenue

reductions. Id.

       69.     The April 1 Projections also raise important questions about whether the Debtors’

fleet will be reduced or allowed to age or become obsolete, as the Debtors’ net PP&E

expenditures are greatly reduced over the projection period as compared to the Debtors’

historical PP&E expenditures. This casts doubt on whether the Debtors have the necessary

resources to continue to execute their projected yearly increases in revenue. See McManigle

Report, at ¶ 79.




                                                35
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 36 of 43




               2.     The April 1 Projections Are Not Reliable In Light of Continued
                      Severe Deterioration in the Oil and Gas Markets Since April 1

       70.     The April 1 Projections, in addition to being unrealistic and unsupportable at the

time they were issued on April 1, are now effectively obsolete in light of the continued

deterioration in the oil and gas markets since that date, as described above. Even as of April 1,

but all the more so now, the April 1 Projections fail to consider key realities of the oil and gas

market and the impacts of the COVID-19 pandemic on the Debtors’ business, including the

devastation to the Debtors’ customer base and the loss of market share. Indeed, the precipitous

changes of the past several weeks are evidenced by the fact that many S&P 500 companies have

withdrawn existing earnings guidance—including oil giants Schlumberger and Halliburton, see

McManigle Report, at Appendix G, p. 79—reflecting these companies’ judgment that the present

circumstances are too volatile to provide earnings guidance to the market.

       71.     As noted above, many of the Debtors’ key customers announced dramatic

reductions to previously planned capital spending programs for 2020, and the news in recent

days has indicated that these reductions will be even more severe going forward. See supra at ¶

53. The steep decline in rotary rig counts will also have a strong negative impact on Pioneer, and

that decline is likely to become even more pronounced going forward. See supra at ¶ 52.

       72.     As the McManigle Report describes based upon historical financial performance,

middle market companies such as the Debtors face additional hurdles in the present adverse

market conditions.   First, the Debtors will experience a more severe drop off in financial

performance than larger peers such as the Big Three oilfield services companies (Schlumberger,

Halliburton, and Baker Hughes). See McManigle Report, at ¶ 85. Second, even under the most

optimistic projections, the Debtors have relatively less available capital than their larger peers

such as the Big Three. Id. Instead, exploration and production activities and services will likely


                                               36
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 37 of 43




shift to large, consolidated operators such as the Big Three, effectively destroying Pioneer’s

already eroding customer base. Id. Any reliable projections must take these market realities into

consideration. The Debtors’ April 1 Projections do not, which unfortunately also leads to the

conclusion that a company in Pioneer’s situation cannot avoid further reorganization even if the

current Plan were to be confirmed. See McManigle Report, at ¶ 86.

       73.    As Mr. McManigle, an oil and gas veteran with decades of experience in the

industry, has concluded:

       Considering the impacts of COVID-19, diminished rig counts, slashes to capex,
       reduced WTI prices that will be sustained for the Projection Period as indicated
       by the Futures Curve, and the Debtors’, peers’ and industry’s track record of
       historical performance considering exposure to factors that have already presented
       themselves as outlined herein, it is my opinion that a Material Adverse Effect has
       occurred.

       In addition, it is my opinion, as founded herein, that the Revised Financial
       Projections were assembled in such a fashion that they lack the detail, depth and
       transparency that would demonstrate that the Debtors have adequately and
       responsibly installed the proper mitigants for the very real and unprecedented
       risks currently confronting the Debtors. Accordingly, it is my opinion that the
       Plan is not likely to succeed, and I believe confirmation would likely be followed
       by liquidation or the need for further financial reorganization of the Debtors.

McManigle Report, at ¶¶ 89-90.

       74.    Accordingly, even if this Court were to conclude that an MAE has not occurred,

and even if the RSA and BCA transactions were consummated, the Debtors have not, and

cannot, demonstrate that confirmation will not be followed by a later bankruptcy or liquidation.

As explained above, feasibility is commonly evaluated against a six-factor test, under which the

court considers “(1) the adequacy of the debtor’s capital structure; (2) the earning power of the

debtor’s business; (3) economic conditions; (4) the ability of the debtor’s management; (5) the

probability of the continuation of the same management; and (6) and any other related matter

which determines the prospects of a sufficiently successful operation to enable performance of


                                               37
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 38 of 43




the provisions of the plan.” In re Save our Springs (S.O.S.) Alliance, Inc., 632 F,3d 168, 173 n.6

(5th Cir. 2011) (quoting In re M & S Assocs., Ltd., 138 B.R. 845, 849 (Bankr. W.D. Tex. 1992)).

Accordingly, where, as here, the feasibility of a plan depends on unreasonably optimistic

projections about the “earning power of the debtors’ business” that fly in the face of prevailing

economic conditions, courts routinely conclude that such plans are not feasible and cannot be

confirmed. See, e.g., In re Delta AG Grp., LLC, 596 B.R. 186, 199 (Bankr. W.D. La. 2019)

(“lack of credible evidence regarding the projected income” meant that Debtor failed to present

sufficient evidence of feasibility); In re Young Broad., Inc., 430 B.R. 99, 131-38 (Bankr.

S.D.N.Y. 2010) (plan premised on “aggressive and unrealistic” projections was not feasible);

Pan Am Corp. v. Delta Air Lines, Inc., 175 B.R. 438, 508 (S.D.N.Y. 1994).

       75.     The Debtors have failed to demonstrate that the plan is feasible because even the

Case B April 1 projections are overly optimistic and premised on unrealistic assumptions about

revenues, gross margin, utilization, drilling rates, and ability to generate cash. Indeed, the

shortcomings of the Debtors’ projections precisely fit the shortcomings of the projections that led

the U.S. Bankruptcy Court for the District of Delaware to conclude, in In re Paragon Offshore

PLC, Chapter 11 Case No. 16-10386 (CSS), 2016 WL 6699318, at *20–25, (Bankr. D. Del. Nov.

15, 2016), that an oil and gas drilling and production company presented unreasonable, and

unfeasible, projections. In Paragon, Judge Sontchi rested his conclusion that the Debtors’ plan

was not feasible on the conclusion that the Debtors’ projections are “not reasonably achievable,”

2016 WL 6699318 at *29, because they rested on “unrealistic assumptions as to rig utilization

and day rates,” id. at *1, and as a result, the debtors would not generate enough cash to survive

under the contemplated plan. Id. at *29. As explained above, the Debtors’ April 1 Projections

suffer from the same deficiencies and more. Just as in Paragon, the Debtors have not met and



                                                38
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 39 of 43




cannot meet their burden to demonstrate a “reasonable assurance” of success necessary to satisfy

section 1129(a)(11).

II.    The Disclosure Statement is Inadequate and Cannot Receive Final Approval

       76.    The Plan also cannot be confirmed because the Disclosure Statement fails to

provide creditors with the “adequate information” required by section 1125 of the Code. As

explained at length above and in the McManigle Report, even the April 1 Projections—which

show a precipitous decline in the Debtors’ business and prospects—are both unreasonably

optimistic and hopelessly outdated. Because the fundamental purpose of a disclosure statement

is to allow creditors to make informed judgments about a plan, e.g., In re Texas Extrusion Corp.,

844 F.2d 1142, 1157 (5th Cir. 1988), a disclosure statement premised on unreasonable and

outdated projections simply cannot satisfy section 1125.

       77.    Here, the “hypothetical investor” that serves as the touchstone for adequacy of

disclosure, § 1125(a)(1), cannot possibly have adequate information about the Debtors’ future

prospects. Nearly every one of the relevant inputs to the Debtors’ April 1 Projections have

suffered additional steep declines since April 1. For example, in explaining the basis for their

projections, the Debtors stated that “expected spending in the energy industry” is “heavily

influenced by the current and expected future prices of oil and natural gas,” and that “[r]ig

activity is an indicator of the level of spending for the exploration and production of oil and

natural gas reserves.” Supplemental Disclosure Statement, at 5. Each of these metrics have

declined since April 1. The price of oil has significantly declined, as the spread on the WTI

Futures Curve between April 1 and April 21 shows a drop in the Futures Curve for 2020 of 53%.

McManigle Report at ¶ 54, Chart 21 and Table 4. Baker Hughes reports that by April 3, rig

counts had dropped 15.9% as compared to February 28. Id. at ¶ 46, Chart 18. But by April 17,

that declined had doubled, as rig counts were 33% lower than on February 28. Id. Spears &

                                               39
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 40 of 43




Associates also showed significant additional reductions in its average US rig count forecast: in

March it forecast an average of 687 rigs active in 2020; it reduced this forecast to 410 rigs in its

April forecast, and then further reduced this to 349 rigs in a revised April forecast. Id., ¶ 68; Id.

at Appendix G, p. 74. This represents an almost 50% percent decline in rig count from the

March forecast. Id. Given these material changes, it is simply implausible that the Debtors April

1 Projections could be accurate or adequate when key inputs have suffered additional steep

declines.

       78.     While the Debtors may counter that the Disclosure Statement need not be updated

because Plan solicitation has already been completed, any such argument is directly contrary to

this Court’s “conditional approval” procedures. In this case, the Debtors sought conditional, not

final, approval for their disclosure statement, and set the disclosure statement hearing to be held

together with the confirmation hearing.       As such, the Debtors assumed the risk that the

conditionally approved Disclosure Statement might be found inadequate, as Bankruptcy Local

Rule 3018-2 specifically preserves all objections to a conditionally-approved disclosure

statement. And where, as here, a conditionally-approved disclosure statement is not adequate,

courts of this and other districts have not hesitated to deny final approval and, when necessary,

require resolicitation. E.g., In re J.D. Mfg., Inc., No. 07-36751, 2008 WL 4533690, at *3 (Bankr.

S.D. Tex. Oct. 2, 2008) (rescinding conditional approval and denying final approval of

inadequate disclosure statement); In re CHL, LLC, No. 18-00630-5, 2018 WL 3025310, at *3–4

(Bankr. E.D.N.C. June 14, 2018) (denying final approval of conditionally-approved disclosure

statement that did not contain adequate information); In re Sparta Surgical Corp., No. 06-cv-

02601, 2008 WL 878948 (D. Colo. Mar. 28, 2008) (same); In re Source Enters., Inc., No. 06-




                                                 40
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 41 of 43




11707, 2007 WL 7144778, at *4 (Bankr. S.D.N.Y. July 31, 2007) (same).               The Debtors’

Disclosure Statement thus should not be approved.

       79.     The Debtors’ own disclosures and publicly available industry information

establish that the April 1 Projections are inaccurate and overly optimistic, that a Material

Adverse Event has occurred, and that the Plan is not feasible. The Objecting Noteholders have

served targeted discovery requests on the Debtors to further explore the accuracy and adequacy

of the April 1 Projections, but have only recently begun to receive the first batch of the Debtors’

documents on April 21. And on April 21, after several requests from the Objecting Noteholders,

the Debtors indicated that they would be providing updated projections next week in advance of

the confirmation hearing scheduled for May 5. The Objecting Noteholders reserve the right to

supplement this Objection with any information learned through discovery and/or through the

Debtors’ further revised projections, as well as all arguments regarding the inadequacy of such

projections and the timing of their receipt.

                                          CONCLUSION

       80.     For all of the foregoing reasons the Debtors’ Plan is not feasible and should not be

confirmed, and the Disclosure Statement should not receive final approval.




                                                41
        Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 42 of 43




DATED: April 24, 2020                        Respectfully submitted,
Houston, Texas

/s/ Charles A. Beckham, Jr.
Charles A. Beckham, Jr.                      Damian S. Schaible (admitted pro hac vice)
Texas State Bar No. 02016600                 Natasha Tsiouris (admitted pro hac vice)
Martha Wyrick                                Brian Weinstein (admitted pro hac vice)
Texas State Bar No. 24101606                 Marc Tobak (admitted pro hac vice)

HAYNES AND BOONE, LLP                        DAVIS POLK & WARDWELL LLP
1221 McKinney Street, Suite 2100             450 Lexington Avenue
Houston, Texas 77010                         New York, NY 10017
Telephone.: (713) 547-2000                   Telephone: (212) 450-4000
Facsimile: (713) 547-2600                    Facsimile: (212) 701-5800
Email: charles.beckham@haynesboone.com       Email: damian.schaible@davispolk.com
Email: martha.wyrick@haynesboone.com         Email: natasha.tsiouris@davispolk.com
                                             Email: brianweinstein@davispolk.com
-and-                                        Email: marc.tobak@davispolk.com

Charles M. Jones, II                         Counsel for the Objecting Noteholder Group
Texas State Bar No. 24054941
Aimee Furness
Texas State Bar No. 24026882

HAYNES AND BOONE, LLP
2323 Victory Avenue, Suite 700
Dallas, TX 75219
Telephone: (213) 651-5000
Facsimile: (214) 651-5940
Email: charlie.jones@haynesboone.com
Email: aimee.furness@haynesboone.com

Counsel for the Objecting Noteholder Group
      Case 20-31425 Document 255 Filed in TXSB on 04/24/20 Page 43 of 43



                               CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served by
electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice
in this case on April 24, 2020.



                                            /s/ Charles A. Beckham, Jr.
                                            Charles A. Beckham, Jr.




                                               2
